department of the treasury washington dc person to contact --------------------- id no ------------- telephone number --------------------- refer reply to cc psi b04 - plr-116236-04 date november internal_revenue_service number release date index number ---------------------------------- ---------------------------------- ------------------------------------------------- --------------------------------- in re ---------------------------------------------------- --------------- --------------------------------- ------------------------------ ------------------------ - legend date ---------------------- settlor ----------------------------- trust --------------------------------- trust trust ------------------------------------------- ----------- son --------------------------------------------------------------------------- son -------------------------------------- son ------------------------ charity ------------------------------------- charity ----------------------------------------------------- state -------------------- company ------------------------- individual ------------- individual ---------------------------- plr-116236-04 charity ----------------------------------------------------------------------------------------- ------------------------------------------------------------------------- charity ----------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- -------------------------------------------- state --------- state statute ----------------------------------------------------------- s trust ---------------------------------- s trust ---------------------------------------------- s trust -------------------------------- grandchild ------------------------------ grandchild ---------------------------------------- ----------------------------------------------------- grandchild ---------------------------------------------------- ----------------------------------------------------- great grandchild -------------------------------------------------- -------------------------------------------------------------- great grandchild ------------------------------------ -------------------------------------------------------------- great grandchild ----------------------------------------------- -------------------------------------------------------------- great grandchild --------------------------------------- -------------------------------------------------------------- great grandchild ------------------------------------------------------- -------------------------------------------------------------- dear -------------------- correspondence requesting rulings regarding the income gift and generation-skipping_transfer gst tax consequences of a proposed merger of trusts facts created three irrevocable trusts trust trust and trust trusts named for settlor’s three sons son son and son respectively the terms of trusts are identical except that the initial income_beneficiary of each trust is the child of settlor for whom the trust is named no additions actual or constructive have been made to trusts since date the facts submitted and representations made are as follows on date settlor this is in response to a letter dated date and other article third of each trust provides that the trust will terminate and all interests plr-116236-04 will vest years after the date of the death of the last survivor of settlor son son and son of these individuals only son is now living the trust income until the termination_date as follows article fourth section i of each trust provides for distribution or accumulation of a subject_to the discretionary power in the trustees to accumulate net_income and to pay over a part of the net_income for charitable purposes as hereinafter provided the trustees shall pay over and distribute the entire net_income from the corpus of the trust estate to son for whom trust is named so long as he shall live such payments of income to be at such intervals as the trustees and the beneficiary agree upon but not less often than annually b subject_to the discretionary power in the trustees to accumulate net_income and to pay over a part of the net_income for charitable purposes as hereinafter provided the trustees shall upon the death of son for whom trust is named pay over and distribute the entire net_income from the trust estate in equal shares to the grantor’s grandchildren from time to time living the issue of a deceased grandchild to take such grandchild’s share per stirpes the terms grandchild or grandchildren wherever used in this agreement shall include only the children of the body son son and son c so long as one or more non-beneficiary trustees are acting hereunder such non-beneficiary trustee or trustees may in his or their sole discretion accumulate a part or all of the net_income otherwise payable to son for whom trust is named for and during his lifetime but not beyond the period authorized by the law of the state as it exists from time to time during the existence of this trust the decision to accumulate income and the accumulation of such income shall be subject_to question by no beneficiary whatsoever any income so accumulated shall be added to and become a part of the corpus from which such income was derived and shall thereafter for all purposes be considered as a part of the corpus of the trust estate the income therefrom to be treated in all respects like other income from the corpus of the trust estate d the trustees may in their sole discretion pay to or permanently set apart for charities in any year a sum not to exceed twenty per centum of such year’s net_income from the entire trust estate the charity or charities to receive any such payment or payments shall be selected by the trustees from time to time article fourth section ii of each trust provides that upon termination of the trust plr-116236-04 and vesting of all interests the trustees must distribute the trust estate including any income accrued or accumulated to settlor’s grandchildren in equal shares per capita the then living issue of a deceased grandchild to take per stirpes the share such deceased grandchild would have received under article fourth section iii the trustees will retain in a vested trust the share of any beneficiary under age in the event of a total failure of beneficiaries the trustees will distribute the remaining trust corpus and income equally between charity and charity should either charity not be in existence the trustees will distribute the remaining trust corpus and income to the remaining charity if neither is then in existence the trustees will choose one or more institutions of similar kind and distribute the remaining trust to them trusts contain no definition of the terms charity and charities and do not limit permissible charities to those described in sec_170 of the internal_revenue_code under article fourth section vi of each trust the non-beneficiary trustees have full power and authority at any time and from time to time to pay over to the beneficiary then entitled to receive income such sums from the corpus of the trust as such trustees in their sole discretion deem necessary or advisable and in the best interests of the beneficiary such trustees may instead of encroaching on corpus for such purposes charge any such advances against future income any encroachment upon corpus must be made against the trust estate as a whole without any attempt to allocate the share of any particular beneficiary but advances of future income must be charged to the beneficiary receiving the advance so far as it is possible to do so article fifth provides that the trustees shall have every power and authority given and granted to trustees by law to do with respect to the management of the trust estate article ninth provides that state is the situs of trust and that the laws of state apply under state statute a trustee has the power to consolidate or more trusts having substantially_similar terms into a single trust no court or third party approval is required the primary asset of each trust is stock in company which is currently taxed as a c_corporation the shareholders of company want to elect s_corporation status for company all of company’s shareholders must be eligible to hold s_corporation stock as of the first day of the year in which the election will take effect individual and individual are currently serving as the trustees of trusts and are not beneficiaries of trusts the trustees want to make an electing_small_business_trust esbt election under sec_1361 for each of trust sec_1 and to qualify each trust as an eligible s_corporation shareholder however the trustees believe that trusts are not currently eligible to make this election because the discretionary power in the trustees to pay up to percent of each trust’s annual income to one or more charities contains no limit on the number of charities and the trust agreement does not limit permissible charities to those described in sec_170 individual in his individual capacity will execute three new trust agreements plr-116236-04 creating s trust s trust and s trust the s trusts which will contain provisions substantially_similar to those of trust trust and trust respectively individual sec_1 and will be named as the trustees of the s trusts upon their creation individual will fund each new s trust with a nominal sum the terms of s trusts will differ from those of trusts as follows article fourth section i paragraph d of each s trust provides d the trustees may in their sole discretion pay to or permanently set apart for designated charities in any year a sum not to exceed twenty per centum of such year’s net_income from the entire trust estate the designated charities to receive any such payment or payments shall be either or both of charity and charity as selected by the trustees from time to time except that no payments may be made to or permanently set apart for any charity that is not a qualified charity at the time the payment is made or set apart and any payment made to or permanently set apart for charity must be made to or set apart for a donor_advised_fund under charity with the trustees hereunder as the advisers as to such fund if any designated charity is not a qualified charity at any time a payment is to be made or permanently set apart the trustees shall designate irrevocably in a written instrument filed with the trust records a substitute qualified charity as a designated charity in its place from that point on qualified charity means a charity that is in existence and is described in sec_170 of the internal_revenue_code_of_1986 as amended or any successor provision charity can make distributions to a broad class of other charities and generally will follow the recommendations of the advisers article fourth section ii of each s trust remains substantially identical to the original article fourth section ii of each trust but provides that if either charity or charity not be a qualified charity at the time of distribution under article fourth section ii the trustees will distribute the remaining trust corpus and income to the remaining of said charities that is a qualified charity if neither is then a qualified charity the trustees will choose one or more institutions that are then qualified charities of similar kind and distribute the remaining trust to them article ninth of each s trust remains substantially identical to the original article ninth of each trust but further provides that each s trust is governed by the laws of state as if the s trust agreement were entered into on date shortly after s trusts are executed the trustees of trusts will merge each trust named for a son of settlor into the s trust named for that son the trustees will plr-116236-04 execute a memorandum of merger to effectuate the merger of each trust into the respective s trust pursuant to their authority under state statute after the merger all of the assets of each trust including the trust’s stock in company will be owned by the respective s trust and trust sec_1 and will cease to exist son is the current income_beneficiary of trust the following individuals are currently receiving income from trust sec_2 and and are the contingent income beneficiaries of trust at son 1’s death grandchild grandchild grandchild great grandchild great grandchild great grandchild great grandchild and great grandchild for that son will not subject the assets of trusts held by s trusts to gst tax under sec_2601 by forfeiting the effective date exempt status of those assets the merger of each trust named for a son of settlor into the s trust named the trustees have requested the following rulings no gain_or_loss under sec_1001 will be realized by trusts s trusts or any the merger of each trust named for a son of settlor into the s trust named for that son will not result in a transfer by any of the beneficiaries that is subject_to gift_tax under ' beneficiaries as a result of the mergers of trusts into s trusts and the assets transferred from each trust to the respective s trust will have the same basis and holding periods under sec_1015 and sec_1223 before and after the mergers as an esbt within the meaning of sec_1361 and will not have as a potential_current_beneficiary any charity other than those named in each of the s trusts ruling_request immediately after the mergers of trusts into s trusts each s trust will qualify sec_2601 imposes a tax on each generation-skipping_transfer made by a transferor to a skip_person under ' a of the tax_reform_act_of_1986 the generation-skipping_transfer_tax is generally applicable to generation-skipping transfers made after date however under ' b a of the tax reform act and ' b i of the generation-skipping_transfer_tax regulations the tax does not apply to a transfer from a_trust if the trust was irrevocable on date and no addition actual or constructive was made to the trust after that date under ' b ii any trust in existence on date will be considered irrevocable unless the settlor had a power that would have caused inclusion of the trust in his or her gross_estate under or if the settlor had died on date plr-116236-04 sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax will not cause the trust to lose its exempt status the regulation provides that the rules contained in the paragraph are applicable only for purposes of determining whether an exempt trust retains its exempt status for generation-skipping_transfer_tax purposes the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of ' sec_26_2601-1 provides that a modification will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in ' than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a gst transfer or the creation of a new gst transfer a modification that is administrative in nature that only indirectly increases the amount transferred for example by lowering administrative costs or income taxes will not be considered to shift a beneficial_interest in the trust example contained in ' b i e considers a situation where in grantor established an irrevocable_trust for grantor's child and the child's issue in grantor's spouse also established a separate irrevocable_trust for the benefit of the same child and issue the terms of the spouse's trust and grantor's trust are identical in the appropriate local court approved the merger of the two trusts into one trust to save administrative costs and enhance the management of the investments the merger of the two trusts does not shift any beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in ' than the person or persons who held the beneficial_interest prior to the merger in addition the merger does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust therefore the trust that resulted from the merger will not be subject_to the provisions of chapter in the present case trusts were irrevocable on date it is represented that no additions actual or constructive were made to trusts after that date the merger of each trust named for a son of settlor into an s trust named for that son is substantially_similar to the situation described in example of ' b i e each s trust contains substantially the same provisions as each trust except for limiting the definition of permissible charitable beneficiaries to those plr-116236-04 described in ' c and limiting the number of charitable beneficiaries to two the trustees of s trusts will have the same discretion as trusts to pay or permanently set_aside for charities in any year up to percent of each s trust’s income for the year each s trust will terminate on the same date on which each trust would have terminated all interests under s trusts will vest on the same date as under trusts thus the merger of trusts into s trusts will not result in a shift of any beneficial_interest in the trust assets to any beneficiary who occupies a generation lower than the persons holding the beneficial interests prior to the reorganization and will not extend the time for vesting of any beneficial_interest in s trusts beyond the period provided for in trusts the modification in s trusts will not result in any shift in the beneficial interests in trust to lower generation beneficiaries accordingly based on the facts submitted and the representations made and assuming the transaction is carried out and is effective under state law we rule that the merger of each trust named for a son of settlor into the s trust named for that son will not subject the assets of trusts held by s trusts to gst tax under sec_2601 by forfeiting the effective date exempt status of those assets ruling_request sec_2501 imposes a tax on the transfer of property by gift by an individual sec_2511 provides that the tax imposed by ' applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2512 provides that if a gift is made in property the value thereof at the date of the gift shall be considered the amount_of_the_gift sec_2512 provides that where property is transferred for less than an adequate_consideration in money or money s worth then the amount by which the value of the property exceeded the value of the consideration is deemed a gift in this case the terms of trusts and s trusts are substantially identical except as noted above based on the facts submitted and the representations made and assuming the transaction is carried out and is effective under state law we conclude that the merger of trusts into s trusts will not result in a transfer by any of the beneficiaries that is subject_to federal gift_tax under ' ruling_request in property and under ' a from an interest in a_trust sec_61 provides that gross_income includes gains derived from dealings sec_1001 provides that the gain from the sale_or_other_disposition of sec_1001 states that the amount_realized from the sale_or_other_disposition plr-116236-04 property shall be the excess of the amount_realized therefrom over the adjusted_basis provided in ' for determining gain and the loss shall be the excess of the adjusted_basis provided in ' for determining loss over the amount_realized of property shall be the sum of any money received plus the fair_market_value of the property other than money received under ' c except as otherwise provided in subtitle a the entire amount of gain_or_loss determined under ' on the sale_or_exchange of property shall be recognized sec_1_1001-1 of the income_tax regulations provides that the gain_or_loss realized from the conversion of property into cash or from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or loss sustained a partition of jointly owned property is not a sale_or_other_disposition of property where the co-owners of the joint property sever their joint_interests but do not acquire a new or additional interest as a result of the transaction thus neither gain nor loss is realized on a partition see revrul_56_437 1956_2_cb_507 issue of when a sale_or_exchange has taken place that results in realization of gain_or_loss under sec_1001 in cottage savings a financial_institution exchanged its interests in one group of residential mortgage loans for another lender's interests in a different group of residential mortgage loans the two groups of mortgages were considered substantially identical by the agency that regulated the financial_institution the supreme court of the united_states in cottage savings u s pincite concluded that sec_1_1001-1 reasonably interprets sec_1001 and stated that an exchange of property gives rise to a realization event under sec_1001 if the properties exchanged are materially different in defining what constitutes a material difference for purposes of sec_1001 the court stated that properties are different in the sense that is material to the code so long as their respective possessors enjoy legal entitlements that are different in_kind or extent cottage savings u s pincite the court held that mortgage loans made to different obligors and secured_by different homes did embody distinct legal entitlements and that the taxpayer realized losses when it exchanged interests in the loans cottage savings u s pincite having substantially_similar terms into a single trust see state statute the interests of the beneficiaries of the s trusts will not differ materially from their it is consistent with the supreme court's opinion in cottage savings to find that 499_us_554 concerns the under state law the trustee has the power to consolidate or more trusts plr-116236-04 interests in trusts in the proposed transactions trusts will be merged into s trusts in accordance with state law except for the changes described above all other provisions of trusts will remain unchanged accordingly the proposed transaction will not result in a material difference in_kind or extent of the legal entitlements enjoyed by the beneficiaries sec_1015 provides that the basis in property acquired by a transfer in trust is the same as it would be in the hands of the grantor with adjustments for gain and loss recognized the basis in the assets of s trusts will be determined under sec_1015 based on the facts submitted and the representations made and assuming the sec_1223 provides that in determining the period for which the taxpayer has held property however acquired there shall be included the period for which the property was held by any other person if under chapter of the code such property has for the purposes of determining gain_or_loss from a sale_or_exchange the same basis in whole or in part in the taxpayer's hands as it would have in the hands of such other person transaction is carried out and is effective under state law we conclude that no gain_or_loss under sec_1001 will be realized by trusts s trusts or any beneficiaries as a result of the mergers of trusts into s trusts and the assets transferred from each trust to the respective s trust will have the same basis and holding periods under sec_1015 and sec_1223 respectively before and after the mergers ruling_request corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation which an election under sec_1362 is in effect for the taxable_year sec_1361 provides that the term small_business_corporation means a domestic_corporation which is not an ineligible_corporation and that does not a have more than shareholders b have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual sec_1361 provides that for purposes of sec_1361 an esbt may be a shareholder of an s_corporation sec_1361 provides that in the case of an esbt each potential_current_beneficiary of such trust shall be treated as a shareholder for purposes of sec_1361 except that if for any period there is no sec_1361 defines an s_corporation as a small_business_corporation for sec_1362 provides that except as provided in sec_1362 a small_business sec_1361 defines a_trust as an esbt if i such trust does not have plr-116236-04 potential_current_beneficiary of such trust such trust shall be treated as the shareholder during such period as a beneficiary any person other than i an individual ii an estate iii an organization described in paragraph or of sec_170 or iv an organization described in sec_170 which holds a contingent_interest in such trust and is not a potential_current_beneficiary ii no interest in such trust was acquired by purchase and iii an election under sec_1361 applies to such trust not include - i any qualified_subchapter_s_trust as defined in sec_1361 if an election under sec_1361 applies to any corporation the stock of which is held by such trust ii any trust exempt from tax under subtitle a of chapter and iii any charitable_remainder_annuity_trust or charitable_remainder_unitrust as defined in sec_664 sec_1361 provides that the term electing_small_business_trust shall sec_1361 provides that for purposes of sec_1361 the term potential sec_1_1361-1 provides that in general for purposes of determining current beneficiary means with respect to any period any person who at any time during such period is entitled to or at the discretion of any person may receive a distribution from the principal or income of the trust whether a corporation is a small_business_corporation within the meaning of sec_1361 each potential_current_beneficiary of an esbt generally is treated as a shareholder of the corporation subject_to the provisions of sec_1_1361-1 a potential_current_beneficiary generally is with respect to any period any person who at any time during such period is entitled to or in the discretion of any person may receive a distribution from the principal or income of the trust a person is treated as a shareholder of the s_corporation at any moment in time when that person is entitled to or in the discretion of any person may receive a distribution of principal or income of the trust based on the facts submitted and the representations made and assuming the transaction is carried out and is effective under state law we conclude as follows immediately after the mergers of trust into s trust trust into s trust and trust into s trust if the trustees make valid esbt elections for s trust s trust and s trust then s trust s trust and s trust will qualify as esbts within the meaning of sec_1361 and will not have as a potential_current_beneficiary any charity other than those named in s trust s trust and s trust this ruling is directed only to the taxpayer who requested it sec_6110 except as specifically ruled herein we express no opinion on the federal tax plr-116236-04 consequences of the proposed merger under the cited provisions or under any other provisions of the code provides that it may not be used or cited as precedent senior counsel branch office of associate chief_counsel enclosure copy for sec_6110 purposes cc passthroughs and special industries lorraine e gardner _________________________ sincerely yours
